Exhibit (10) (xix)

COOPER TIRE & RUBBER COMPANY

1998 NON-EMPLOYEE DIRECTORS COMPENSATION DEFERRAL PLAN

AMENDED AND RESTATED AS OF JANUARY 1, 2011

1. Purpose. The purpose of the Plan is to provide qualified individuals who are
not employees of the Company who serve as members of the Board with equity
compensation in addition to their Director’s Fees and with an opportunity to
defer payment of a portion of their Director’s Fees in accordance with the terms
and conditions set forth herein. Accordingly, the Plan originally effective as
of May 5, 1998 and subsequently amended is further amended and restated as of
January 1, 2011. The Plan shall be effective as of January 1, 2011 (the
“Effective Date”).

2. Definitions. For the purposes of the Plan, the following capitalized words
shall have the meanings set forth below:

“Annual Fees” means the cash portion of (i) any annual fee payable to a Non-
Employee Director for service on the Board; (ii) any other fee determined on an
annual basis and payable for service on, or for acting as chairperson of, any
committee of the Board, and (iii) any similar annual fee or fees payable in
respect of service on the board of directors of any Subsidiary or any committee
of any such board of directors.

“Annual Meeting” means an annual meeting of the Company’s stockholders.

“Annual Units” means Phantom Stock Units to be awarded to Non-Employee Directors
as additional compensation for service on the Board pursuant to Section 5(b).

“Beneficiary” or “Beneficiaries” means an individual or entity designated by a
Non-Employee Director on a Beneficiary Designation Form to receive Deferred
Benefits in the event of the Non-Employee Director’s death; provided, however,
that, if no such individual or entity is designated or if no such designated
individual is alive at the time of the Non-Employee Director’s death,
Beneficiary shall mean the Non-Employee Director’s estate.

“Beneficiary Designation Form” means a document, in a form approved by the
Committee to be used by Non-Employee Directors to name their respective
Beneficiaries. No Beneficiary Designation Form shall be effective unless it is
signed by the Non-Employee Director and received by the Committee prior to the
date of death of the Non-Employee Director.

“Board” means the Board of Directors of the Company.

“Change in Control” means a Change in Control or Potential Change in Control as
defined in the Cooper Tire & Rubber Company Change in Control Severance Pay Plan
(Amended and Restated as of August 4, 2010), as amended, and any successor or
subsequent change in control plan (the “CIC”).

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rules and regulations promulgated thereunder.

“Committee” means the committee of the Board that has been appointed to
administer the Plan or, if no committee has been appointed, the Board.

“Common Stock” means the common stock, par value $1.00 per share, of the
Company.

“Companies” means the Company and each Subsidiary.

“Company” means Cooper Tire & Rubber Company, a Delaware corporation, or any
successor to substantially all of its business.

 

- 1 -



--------------------------------------------------------------------------------

“Deferral Election Form” means a document, in a form approved by the Committee,
pursuant to which a Non-Employee Director makes a deferral election under the
Plan.

“Deferral Period” means each period commencing on the date of an Annual Meeting
and ending on the date immediately preceding the next Annual Meeting. The first
Deferral Period under the Plan shall commence on the first day of the first
fiscal quarter of the Company to begin after May 5, 1998. If an individual
becomes eligible to participate in the Plan after the commencement of a Deferral
Period, the Deferral Period for the individual shall be the remainder of such
Deferral Period.

“Deferred Benefit” means the sum of (i) any amount that will be paid on a
deferred basis under the Plan to a Non-Employee Director who has made a deferral
election pursuant to Section 5 plus (ii) the amount payable with respect to the
Annual Units.

“Deferred Compensation Account” means the bookkeeping record established for
each Non-Employee Director. A Deferred Compensation Account is established only
for purposes of measuring a Deferred Benefit and not to segregate assets or to
identify assets that may be used to pay a Deferred Benefit.

“Election Date” means the December 31st immediately preceding the commencement
of a Deferral Period. If an individual first becomes eligible to participate in
the Plan on an Annual Meeting date or after the start of a Deferral Period, the
Election Date shall be the thirtieth day following such Annual Meeting date or
initial participation date, as the case may be.

“Fair Market Value” means the average of the highest and the lowest quoted
selling price of a share of Common Stock as reported on the composite tape for
securities listed on the New York Stock Exchange, or such other national
securities exchange as may be designated by the Committee, or, in the event that
the Common Stock is not listed for trading on a national securities exchange but
is quoted on an automated system, on such automated system, in any such case on
the valuation date (or, if there were no sales on the valuation date, the
average of the highest and the lowest quoted selling prices as reported on said
composite tape or automated system for the most recent day during which a sale
occurred).

“Investment Funds” means the investment funds available from time to time under
the Company’s Spectrum Investment Savings Plan.

“Non-Employee Director” means a member of the Board who is not a current
employee of the Companies.

“Phantom Stock Unit” means a bookkeeping unit representing one share of Common
Stock credited to a Deferred Compensation Account in accordance with
Section 5(d).

“Plan” means the Cooper Tire & Rubber Company 1998 Non-Employee Director
Compensation Deferral Plan as herein set forth or as duly amended.

“Subsidiary” means a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body.

“Termination of Service” or “termination of service” means a separation from
service as defined under Section 409A of the Code.

3. Administration.

(a) The Plan shall be administered by the Committee, provided that the Committee
may delegate any or all of its duties and responsibilites to officers and
employees of the Company or to a third party administrator selected by the
Company.

 

- 2 -



--------------------------------------------------------------------------------

(b) The Committee shall be authorized to interpret the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan, to make factual
determinations in connection with the administration or interpretation of the
Plan, and to make any other determinations that it believes are necessary or
advisable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Deferral Election Form to the extent the Committee deems desirable to carry
the Plan into effect. Any decision of the Committee in the administration of the
Plan, as described herein, shall be final and conclusive. The Committee may act
only by a majority of its members, except that the members thereof may authorize
any one or more of the Committee members to execute and deliver documents on
behalf of the Committee.

(c) The Committee shall be entitled to rely in good faith upon any report or
other information furnished to it by any officer or employee of the Companies or
from the financial, accounting, legal or other advisers of the Companies. Each
member of the Committee, each individual designated by the Committee to
administer the Plan and each other person acting at the direction of or on
behalf of the Committee shall not be liable for any determination or anything
done or omitted to be done by him or by any other member of the Committee or any
other such individual in connection with the Plan, except for his own willful
misconduct or as expressly provided by statute, and to the extent permitted by
law and the bylaws of the Company, shall be fully indemnified and protected by
the Company with respect to such determination, act or omission.

4. Shares Available. The Company is authorized to issue shares of Common Stock
under the Plan (the “Plan Limit”) as provided in the Cooper Tire & Rubber
Company 2010 Incentive Compensation Plan, as amended, and any successor or
subsequent incentive compensation plan. The amount of any Annual Units paid in
cash shall not be treated as issued under the Plan.

5. Deferral of Director’s Fees and Crediting of Annual Units.

(a) Deferral Elections.

(i) General Provisions. Non-Employee Directors may elect to defer all or a
specified percentage of their Director’s Fees with respect to a Deferral Period
in the manner provided in this Section 5. A Non-Employee Director’s Deferred
Benefit is at all times non-forfeitable.

(ii) Deferral Election Forms. Before the Election Date applicable to a Deferral
Period, each Non-Employee Director will be provided with a Deferral Election
Form and a Beneficiary Designation Form. In order for a Non-Employee Director to
participate in the deferral portion of the Plan for a given Deferral Period, a
Deferral Election Form, completed and signed by him, must be delivered to the
Company on or prior to the applicable Election Date. A Deferral Election Form
submitted by a Non-Employee Director for a Deferral Period shall be deemed to be
a continuing deferral election for all subsequent Deferral Periods, unless the
Non-Employee Director completes and files a subsequent Deferral Election Form
with the Company prior to the Election Date applicable to that Deferral Period.
A Non-Employee Director electing to participate in the Plan for a given Deferral
Period shall indicate on his Deferral Election Form:

(A) the percentage of the Director’s Fees earned during the Deferral Period to
be deferred;

(B) if the Deferral Election Form is the first such form filed by the
Non-Employee Director, the Non-Employee Director’s election, in accordance with
Sections 5(f) and 5(g), as to the timing, form and manner of payment of the
Deferred Benefits; and

(C) the Non-Employee Director’s investment election, with respect to the deemed
investment of the deferred Director’s Fees and Annual Units, in accordance with
Section 5(d).

A Non-Employee Director’s election as to the timing, form and manner of payment
of Deferred Benefits in the initial Deferral Election Form shall govern the
timing, form and manner of payment of all subsequent deferrals under the Plan
and may not be changed or revoked without the prior written consent of the
Committee, provided, however, that a Non-Employee Director, with the prior
written consent of the Committee, may change the time of the commencement of
payment(s) or the form of payment with regard to Deferred Benefits for a
subsequent Deferral Period by completing and filing a subsequent Deferral
Election Form with the Company prior to the Election Date applicable to that
Deferral Period.

 

- 3 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Deferral Election Form that is filed by an
individual who first becomes eligible to participate in the Plan on an Annual
Meeting date or after the start of a Deferral Period by the applicable Election
Date shall be effective only with respect to Director’s Fees earned and Annual
Units awarded following the filing of such Deferral Election Form.

(iii) Effect of No Deferral Election. A Non-Employee Director who does not have
a completed and signed Deferral Election Form on file with the Company on or
prior to the applicable Election Date for a Deferral Period may not defer his
Director’s Fees for such Deferral Period.

(iv) Subsequent Payment Elections. With the prior written consent of the
Committee as described in Section 5(a)(ii) of the Plan, a Non-Employee Director
may make a subsequent election to change the time of the commencement of
payment(s) of the portion of the Non-Employee Director’s Deferred Benefit
representing deferred Director’s Fees, the form of payment of the Non-Employee
Director’s Deferred Benefit, or both, with respect to the amount of such
Deferred Benefits that were previously deferred if all of the following
requirements are met:

(A) Such subsequent payment election may not take effect until at least twelve
months after the date on which the subsequent payment election is made;

(B) In the case of a subsequent payment election related to a payment not
described in Section 5(i) of the Plan, the first payment under such subsequent
payment election shall in all cases be deferred for a period of not less than
five years from the date such payment would otherwise have been made (or, in the
case of installment payments, which shall be treated as a single payment for
purposes of this Section 5(a)(iv), five years from the date the first
installment payment was scheduled to be paid); and

(C) Any subsequent payment election related to a distribution that is to be made
at a specified date or pursuant to a fixed schedule pursuant to Section 5 of the
Plan must be made not less than twelve months prior to the date the payment was
scheduled to be made under the prior payment election (or, in the case of
installment payments, which shall be treated as a single payment for purposes of
this Section 5(a)(iv), twelve months prior to the date the first installment
payment was scheduled to be paid).

(b) Award of Annual Units. Annual Units shall be awarded to each Non-Employee
Director in December of each year (or at such other time as may be determined by
the Committee) as follows:

For the calendar year beginning January 1, 2010, and for all calendar years
thereafter, the number of Annual Units to be so awarded to each Non-Employee
Director will be the number of Annual Units having a Fair Market Value on the
day of the Annual Meeting equal to $70,000, unless and until a greater or lesser
number is specified by the Committee.

(c) Establishment of Deferred Compensation Accounts. A Non-Employee Director’s
deferrals and the Annual Units will be credited to a Deferred Compensation
Account set up for that Non-Employee Director by the Company in accordance with
the provisions of this Section 5. A Participant’s Deferred Compensation Account
shall be further divided into the following sub-accounts: (i) a sub-account
which shall be the record of the Non-Employee Director’s deferrals and the
Annual Units that were earned and vested prior to January 1, 2005 (the
“Grandfathered Deferred Benefits”) and which are governed by the law applicable
to nonqualified deferred compensation prior to the addition of Section 409A of
the Code and shall be subject to the terms and conditions specified in the Plan
as in effect prior to January 1, 2005 and (ii) a sub-account which shall be the
record of the Non-Employee Director’s deferrals and the Annual Units that were
earned and vested on or after January 1, 2005 (the “Non-Grandfathered Deferred
Benefits”) and which are subject to the requirements of Section 409A of the
Code.

 

- 4 -



--------------------------------------------------------------------------------

(d) Crediting of Deferred Director’s Fees and Annual Units to Deferred
Compensation Accounts.

(i) Deferred Director’s Fees. The portion of the Director’s Fees that a
Non-Employee Director elects to defer shall be credited to the Deferred
Compensation Account as of the last business day of the fiscal quarter in which
such portion of the Director’s Fees would otherwise have been payable to the
Non-Employee Director. Amounts of Director’s Fees credited to the Deferred
Compensation Account of a Non-Employee Director shall be deemed invested in
accordance with such Non-Employee Director’s investment election among the
Phantom Stock Units and the Investment Funds. Any amounts credited to a
Non-Employee Director’s Deferred Compensation Account with respect to which such
Non-Employee Director does not provide an investment election shall be deemed
invested in Phantom Stock Units. A Non-Employee Director may change his
investment election either prospectively or with respect to amounts previously
credited to his Deferred Compensation Account in accordance with procedures
specified by the Committee; provided, however, a Non-Employee Director may not
make an election to transfer or reallocate amounts deemed invested in any
Investment Fund into Phantom Stock Units. The number of Phantom Stock Units to
be so credited to the Deferred Compensation Account shall be determined by
dividing (1) the amount of the Director’s Fees over such quarter by (2) the
Closing Price of a share of Common Stock as of the date of crediting. Any
partial Phantom Stock Unit that results from the application of the previous
sentence may be reflected and accounted for as a partial Phantom Stock Unit.

(ii) Annual Units. The Annual Units awarded to a Non-Employee Director shall be
credited to the Deferred Compensation Account as of the date of grant. After the
initial crediting of the Annual Units to a Non-Employee Director’s Deferred
Compensation Account, a Non-Employee Director may elect to reallocate any or all
of such amounts from Phantom Stock Units to a deemed investment among the
Phantom Stock Units and the Investment Funds. A Non-Employee Director may not
make an election to transfer or reallocate amounts deemed invested in any
Investment Fund into Phantom Stock Units.

(iii) Dividend Equivalents and Other Gains and Losses. In the event that the
Company pays any cash or other dividend or makes any other distribution in
respect of the Common Stock, with respect to any Phantom Stock Units deemed
credited to the Deferred Compensation Account of a Non-Employee Director, such
Deferred Compensation Account will be credited with additional Phantom Stock
Units determined by dividing (A) the amount of cash, or the value (as determined
by the Committee) of any securities or other property, paid or distributed in
respect of a corresponding number of shares of Common Stock by (B) the Closing
Price of a share of Common Stock as of the date of such payment or distribution.
Any partial Phantom Stock Unit that results from the application of the previous
sentence may be reflected and accounted for as a partial Phantom Stock Unit.
Such credit shall be made effective as of the date of the dividend or other
distribution in respect of the Common Stock. A Non-Employee Director’s Deferred
Compensation Account will be credited with other gains, losses, interest and
other earnings based on investment elections made by such Non-Employee Director,
in accordance with investment deferral crediting options and procedures
established by the Committee, which shall include procedures for prospective
investment elections with respect to Director’s Fees that are to be deferred
under the Plan and for the reallocation of Director’s Fees (and gains, losses,
interest and other earnings thereon) credited to a Non-Employee Director’s
Deferred Compensation Account. The Committee specifically retains the right in
its sole discretion to change the investment deferral crediting options and
procedures from time to time.

(iv) Deemed Investment. By electing to defer any amount pursuant to the Plan,
each Non-Employee Director shall thereby acknowledge and agree that the Company
is not and shall not be required to make any investment in connection with the
Plan, nor is it required to follow the Non-Employee Director’s investment
directions in any actual investment it may make or acquire in connection with
the Plan.

(v) No Rights as Stockholder. The crediting of Phantom Stock Units to a
Non-Employee Director’s Deferred Compensation Account shall not confer on the
Non-Employee Director any rights as a stockholder of the Company.

(vi) Effective Date of Investment Election. Except as otherwise specified by the
Committee or by the Non-Employee Director in his Deferral Election Form, the
Non-Employee Director’s investment election shall be effective as soon as
practicable after receipt by the Committee. Without limiting the generality of
the foregoing, any Non-Employee Director may provide, with respect to elections
to transfer amounts invested in Phantom Stock into any Investment Fund, for
future effectiveness of such investment election on a specified date or dates
for the purpose of creating a Rule 10b5-l trading plan under the Securities
Exchange Act of 1934, subject to compliance with the Company’s insider trading
policy and any further procedures the Committee may adopt from time to time.

 

- 5 -



--------------------------------------------------------------------------------

(e) Written Statements of Account. Each Non-Employee Director will be furnished
with a statement setting forth the value of such Non-Employee Director’s
Deferred Compensation Account as of the end of each Deferral Period and all
credits to and payments from the Deferred Compensation Account during the
Deferral Period. Such statement shall separately detail the portion of the
Deferred Benefit representing deferred Director’s Fees and the portion of the
Deferred Benefit representing Annual Units and will further separately detail
amounts deemed invested in Phantom Stock Units and amounts deemed invested in
any Investment Fund, as provided in Section 5(d) of this Plan. Such statement
shall also separately detail the portion of the Deferred Benefit representing
Grandfathered Deferred Benefits (if any) and the portion of the Deferred Benefit
representing Non-Grandfathered Deferred Benefits. Such statement will be
furnished no later than sixty days after the end of the Deferral Period.

(f) Manner and Form of Payment of Deferred Benefit.

(i) Payment of any portion of the Deferred Benefit representing deferred
Director’s Fees shall be in cash. Shares of Common Stock with respect to that
portion of a Non-Employee Director’s Deferred Compensation Account that is
deemed invested in Phantom Stock Units at the time of the distribution shall be
converted into cash based upon the Fair Market Value of the Common Stock.
Payment shall be made in one of the following forms as elected by the
Non-Employee Director: in a single lump sum or in a series of five or fewer
annual installments. The amount of each installment payment to a Non-Employee
Director shall be determined in accordance with the formula B/(N — P), where “B”
is the value of the Deferred Compensation Account representing deferred
Director’s Fees as of the installment calculation date, “N” is the number of
installments elected by the Non-Employee Director and “P” is the number of
installments previously paid to the Non-Employee Director. For purposes of this
paragraph, the value of the Phantom Stock Units shall be the Fair Market Value
of the Common Stock (i) on the installment calculation date, in the case of
installment payments and (ii) on the day preceding the date of distribution, in
the case of lump sum payments.

(ii) Payment of the portion of the Deferred Benefits representing Annual Units
shall be in cash. Shares of Common Stock with respect to that portion of a
Non-Employee Director’s Deferred Compensation Account that is deemed invested in
Phantom Stock Units at the time of the distribution shall be converted into cash
based upon the Fair Market Value of the Common Stock. Payment shall be made in
one of the following forms as elected by the Non-Employee Director: in a single
lump sum or in a series of five or fewer annual installments. The amount of each
installment payment to a Non-Employee Director shall be determined in accordance
with the formula B/(N — P), where “B” is the value of the Deferred Compensation
Account representing deferred Annual Units as of the installment calculation
date, “N” is the number of installments elected by the Non-Employee Director and
“P” is the number of installments previously paid to the Non-Employee Director.
For purposes of this paragraph, the value of the Phantom Stock Units shall be
the Fair Market Value of the Common Stock (i) on the installment calculation
date, in the case of installment payments and (ii) on the day preceding the date
of distribution, in the case of lump sum payments.

(g) Commencement of Payment of Deferred Benefit. Payment of a Non-Employee
Director’s Deferred Benefit attributable to any portion of the Deferred Benefit
shall commence thirty days after the earlier to occur of:

(i) termination of service as a member of the Board; or

(ii) the date specified in the Deferral Election Form executed by the
Non-Employee Director. For the avoidance of doubt, if the Non-Employee
Director’s termination of service as a member of the Board occurs prior to the
date specified in the Deferral Election Form executed by the Non-Employee
Director, payment of the portion of the Non-Employee Director’s Deferred Benefit
shall commence thirty days after such termination of service as a member of the
Board.

(h) Death. In the event of a Non-Employee Director’s death, the Non-Employee
Director’s entire Deferred Benefit (including any unpaid portion thereof
corresponding to installments not yet paid at the time of death), to the extent
not distributed earlier pursuant to Section 5(g), will be distributed in a lump
sum to the Non-Employee Director’s Beneficiary sixty days after the Non-Employee
Director’s date of death.

 

- 6 -



--------------------------------------------------------------------------------

(i) Restrictions on Transfer. The Company shall pay all Deferred Benefits
payable under the Plan only to the Non-Employee Director or Beneficiary
designated under the Plan to receive such amounts. Neither a Non-Employee
Director nor his Beneficiary shall have any right to anticipate, alienate, sell,
transfer, assign, pledge, encumber or change any benefits to which he may become
entitled under the Plan, and any attempt to do so shall be void. A Deferred
Benefit shall not be subject to attachment, execution by levy, garnishment, or
other legal or equitable process for a Non-Employee Director’s or Beneficiary’s
debts or other obligations.

6. Designation of Beneficiary.

(a) Beneficiary Designations. Each Non-Employee Director may designate a
Beneficiary to receive any Deferred Benefit due under the Plan on the
Non-Employee Director’s death by executing a Beneficiary Designation Form.

(b) Change of Beneficiary Designation. A Non-Employee Director may change an
earlier Beneficiary designation by executing a later Beneficiary Designation
Form and delivering it to the Committee. The execution of a Beneficiary
Designation Form and its receipt by the Committee revokes and rescinds any prior
Beneficiary Designation Form.

7. Recapitalization or Reorganization.

(a) Authority of the Company and Stockholders. The existence of the Plan shall
not affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks having rights superior to or
affecting the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

(b) Change in Capitalization. Notwithstanding any other provision of the Plan,
in the event of any change in the outstanding Common Stock by reason of a stock
dividend, recapitalization, reorganization, merger, consolidation, stock split,
combination or exchange of shares (a “Change in Capitalization”): (i) such
proportionate adjustments as may be necessary (in the form determined by the
Committee in its sole discretion) to reflect such change shall be made to
prevent dilution or enlargement of the rights of Non-Employee Directors under
the Plan with respect to the aggregate number of shares of Common Stock
authorized to be awarded under the Plan, the number of Phantom Stock Units
credited to a Non-Employee Director’s Deferred Compensation Account and the
number of Annual Units to be awarded pursuant to Section 5(b), and (ii) the
Committee may make such other adjustments, consistent with the foregoing, as it
deems appropriate in its sole discretion.

(c) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, all Deferred Benefits credited to the Non-Employee
Director’s Deferred Compensation Account as of the date of the consummation of a
proposed dissolution or liquidation shall be paid in cash to the Non-Employee
Director or, in the event of death of the Non-Employee Director prior to
payment, to the Beneficiary thereof on the date of the consummation of such
proposed action. The cash amount paid for each Phantom Stock Unit shall be the
Fair Market Value of a share of Common Stock as of the date of the consummation
of such proposed action.

 

- 7 -



--------------------------------------------------------------------------------

8. Termination and Amendment of the Plan.

Termination. Notwithstanding anything herein to the contrary, the Board may at
any time and from time to time terminate, modify, suspend or amend the Plan in
whole or in part, provided, however, that no such termination, modification,
suspension or amendment shall be effective without stockholder approval if such
approval is required to comply with any applicable law or stock exchange rule;
and, provided further, that the Board may not, without stockholder approval,
increase the maximum number of shares issuable under the Plan, except as
provided in Section 7(b) above. Upon termination of the Plan, payment of Plan
benefits shall be made in accordance with the provisions of the Plan; provided,
however, that the Board may, in its discretion, accelerate payment of Plan
benefits in strict compliance with the provisions governing plan terminations
set forth in Treasury Regulation 1.409A-3(j)(4)(ix).

9. Miscellaneous.

(a) No Right to Reelection. Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any of its members for
reelection by the Company’s stockholders, nor confer upon any Non-Employee
Director the right to remain a member of the Board for any period of time, or at
any particular rate of compensation.

(b) Unfunded Plan.

(i) Generally. This Plan is unfunded. Amounts payable under the Plan will be
satisfied solely out of the general assets of the Company subject to the claims
of the Company’s creditors.

(ii) Deferred Benefits. A Deferred Benefit represents at all times an unfunded
and unsecured contractual obligation of the Company and each Non-Employee
Director or Beneficiary will be an unsecured creditor of the Company. No
Non-Employee Director, Beneficiary or any other person shall have any interest
in any fund or in any specific asset of the Company by reason of any amount
credited to him hereunder, nor shall any Non-Employee Director, Beneficiary or
any other person have any right to receive any distribution under the Plan
except as, and to the extent, expressly provided in the Plan. The Company will
not segregate any funds or assets for Deferred Benefits or issue any notes or
security for the payment of any Deferred Benefits. Any reserve or other asset
that the Company may establish or acquire to assure itself of the funds to
provide benefits under the Plan shall not serve in any way as security to any
Non-Employee Director, Beneficiary or other person for the performance of the
Company under the Plan.

(c) Funding upon a Change in Control. In the event of a Change in Control, all
undistributed amounts in a Deferred Compensation Account for a Non-Employee
Director shall be promptly deposited by the Company, to the extent it has not
done so, into the Trust as that term is defined in the CIC Plan. All applicable
provisions of paragraph 6 of the CIC shall apply to any funding under this Plan.

(d) Other Compensation Arrangements. Benefits received by a Non-Employee
Director pursuant to the provisions of the Plan shall not be included in, nor
have any effect on, the determination of benefits under any other arrangement
provided by the Company.

(e) Securities Law Restrictions. All certificates for shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission or
any exchange upon which the Common Stock is then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put an any such certificates to make appropriate reference to such
restrictions. No shares of Common Stock shall be issued hereunder unless the
Company shall have determined that such issuance is in compliance with, or
pursuant to an exemption from, all applicable federal and state securities laws.

(e) Expenses. The costs and expenses of administering the Plan shall be borne by
the Company.

 

- 8 -



--------------------------------------------------------------------------------

(f) Applicable Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware without giving effect to conflicts of law
principles.

(g) Effective Date. The Plan was originally effective as of May 5, 1998, subject
to the approval thereof by the stockholders of the Company at the Annual Meeting
held on such date. The Plan was amended and restated, effective November 18,
2004, without further approval by the stockholders, to provide for Annual Units.
The Plan was further amended and restated, without approval by the stockholders,
effective January 1, 2005, to allow Non-Employee Directors to make the
investment elections provided for in Section 5(d) hereof and to allow for
payment of deferred Director’s Fees to be made in cash or in shares of Common
Stock. The Plan was again amended and restated, without approval by the
stockholders, effective May 7, 2008, to reflect amendments required pursuant to
Section 409A of the Code.

(h) Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Plan comply with the provisions of Section 409A of the Code.
The Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Plan to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Board without the consent of Non-Employee Directors). Any
reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service. Notwithstanding the foregoing, any Deferred Benefits
under this Plan that qualify for “grandfathered status” under Section 409A of
the Code because such benefits were earned and vested prior to January 1, 2005
shall continue to be governed by the law applicable to nonqualified deferred
compensation prior to the addition of Section 409A to the Code and, except as
hereinafter provided, shall be subject to the terms and conditions specified in
the Plan as in effect prior to January 1, 2005. The terms and conditions of the
Plan as amended and restated as of January 1, 2005 relating to (i) the deemed
investment of Director’s Fees and Annual Units among Phantom Stock Units and the
Investment Funds and (ii) the Non-Employee Director’s election to receive
payment of any portion of the Deferred Benefit representing deferred Director’s
Fees in cash or shares of Common Stock shall govern any Deferred Benefits under
this Plan that qualify for “grandfathered status” under Section 409 A of the
Code.

IN WITNESS WHEREOF, Cooper Tire & Rubber Company has caused this instrument to
be executed in its name as of January 1, 2011.

 

COOPER TIRE & RUBBER COMPANY By:    /s/ James E. Kline  

James E. Kline

Vice President, General Counsel & Secretary

 

- 9 -